DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 08/29/2022:
Claims 1-2, 4-14, 16-21 are currently examined.  
Claims 3 and 15 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 is missing the oxide composition.  Examiner is treating the oxide composition of claim 16 to be the oxide composition of claim 1, from which claim 16 depends on.
Examiner suggests amending claim 16 to either i) cancel claim 16 if that is what the applicant intends, or ii) some other clarifying amendment so as to remove the ambiguity as set forth above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramon Moreno et al. (US 2011/0037034 A1, cited in the previous office action)(“Moreno” hereinafter) in view of IndiaMart (Soda Feldspar Powder)(“IndiaMart” hereinafter), and as evidenced by Mesh (U.S. Mesh vs. Micron, cited in the previous office action) (“Mesh” hereinafter) with respect to claims 8 and 20.

Regarding claims 1 and 16, Moreno teaches that the disclosure provides… an agglomerated stone item (see Moreno at [0015]), which is taken to meet the claimed artificial agglomerate stone material, comprising 
inorganic fillers (see Moreno at [0015] teaching an inorganic filler) and 
a hardened organic resin (see Moreno at [0015] teaching a binder… and subsequently hardening by heat, and see Moreno [0040]-[0041] teaching the binder is prepared in the conventional manner… said binder generally comprises: a commercially obtainable conventional polyester resin),
wherein the inorganic fillers comprise feldspar granules (see Moreno at [0034] and [0038] teaching in a particular embodiment, one or more of the following inorganic materials is used… wherein feldspar is featured in the list).

Moreno does not explicitly teach a combination of oxides according to Formula A based on the weight of the feldspar granules.
Like Moreno, IndiaMart teaches feldspar (see Imerys at page 1 Title teaching Powdered White Soda feldspar powder, Grade: Chemical Grade, Packaging Size: Jumbo Bag).  The oxide composition of the white soda feldspar is shown below (see IndiaMart at page 2, 2nd table, rows 6-8), with a particle size of 200, 230, 325 mesh (see IndiaMart at page 2, 2nd table, row 5).  The soda feldspar product meets the claimed feldspar granules.

Claim 1, Formula A
IndiaMart at page 2, 2nd table, rows 6-8
SiO2
60.0 – 69.5 wt%
67 % +/- 2%
Al2O3
17.0 – 20.0 wt%
18 % +/- 1%
Na2O
10.0 – 11.9 wt%
11 % +/- 1%


Examiner respectfully notes that the oxides K2O, Fe2O3 and TiO2 are optional components for Formula A and are not positively required, thus, is being treated as not required by the claim limitation.  Furthermore, the mass percent of the oxides SiO2 and Al2O3 are taught by IndiaMart is within the claimed ranges, and the mass percent of Na2O overlap with the claimed range.  It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).
Additionally, it has been held that “the simple substitution of one known element for another to obtain predictable results” is likely to be obvious (see MPEP § 2143.B).  
As such, it would have been obvious for one of ordinary skill in the art to substitute feldspar taught by Moreno with soda feldspar taught by IndiaMart because they are both feldspar minerals. 












Regarding claim 2, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, and Moreno as modified by IndiaMart further teaches feldspar raw material containing the oxides SiO2, Al2O3 and Na2O (please see claim 1 rejection).
Examiner respectfully notes that the oxides CaO, K2O, Fe2O3 and TiO2 are optional components for Formula A and are not positively required, thus, is being treated as not required by the claim limitation.  Furthermore, the mass percent of the oxide Al2O3 is taught by IndiaMart is within the claimed ranges, and the mass percent of SiO2 and Na2O overlap with the claimed range.  It has been held that ‘where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness has been established (see MPEP § 2144.05 I).

Regarding claims 4 and 17, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, and as mentioned IndiaMart teaches 67 % +/- 2% SiO2-, 18 % +/- 1% Al2O3 and 11 % +/- 1% Na2O (see IndiaMart at page 2, 2nd table, rows 6-8). 
One of ordinary skill in the art would be able to determine the sum of the weight percentages of SiO2-, Al2O3 and Na2O, which is 92 %-100% ((67 % +/- 2%) + (18 % +/- 1%) + (11 % +/- 1%)), and overlaps with the claimed at least 85 wt.%, based on the weight of the feldspar granules (claim 4); and at least 90 wt.%, based on the weight of the feldspar granules (claim 17),  thus in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).
Furthermore, as mentioned in claim 1, the oxide K2O is an optional component and is not positively required, thus, is being treated as not required by the claim limitation or having a 0 wt%.  

Regarding claims 5 and 18, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, and as mentioned, IndiaMart teaches 67 % +/- 2% SiO2- and 18 % +/- 1% Al2O3 (see IndiaMart at page 2, 2nd table, rows 6-8).  
One of ordinary skill in the art would be able to determine the ratio of the weight percent of SiO2/Al2O3 in the feldspar granules, which is 3.4-4 ((65 ÷ 19) to (69 ÷ 17)), and overlaps with the claimed 3.2-3.8 (claim 5); and 3.2-3.6 (claim 18), thus in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claims 6, 10 and 19, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above.  Examiner respectfully notes that the recitations wherein the feldspar granules comprise crystalline silica in a range 0-10.0 wt.% based on the weight of the feldspar granules (claim 6); wherein the crystalline silica content of the artificial agglomerate stone material is <15 wt.% (claim 10); and wherein the feldspar granules comprise crystalline silica in a range 0-5.0 wt.% based on the weight of the feldspar granules (claim 19) are optional components and are not positively required.  Thus, these limitations are being treated as being taught by Moreno as modified by IndiaMart.

Regarding claims 8 and 20, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, and IndiaMart further teaches the size is 200, 230, 325 Mesh (or 74 microns, 62 microns, and 44 microns respectively, as evidenced by Mesh, see Mesh at Table) (see IndiaMart at page 2, 2nd table, row 5).  The soda feldspar as taught by India Mart can pass through a 200, 230, and 325 mesh screens is taken to mean D100, which would meet D90, thus meeting the claimed wherein the feldspar granules have a particle size D90 < 50 micrometer (claim 8); and wherein the feldspar granules have a particle size D90 is between 10-40 micrometers because it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claims 9 and 21, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, and Moreno further teaches example 2 wherein 27.1% ground feldspar is featured, and the percentage is expressed by weight with respect to the total weight of the homogenous mass (see Moreno at [0082] and [0086]). The 27.1% feldspar is within the claimed 2 to 70 wt% based on the weight of the artificial agglomerate stone material (claim 9); and the claimed 2 to 50 wt% based on the weight of the artificial agglomerate stone material (claim 21).
With respect to the above ranges, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 11, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, and Moreno further teaches example 2 wherein the inorganic filler is 32% micronized cristobalite, 23% ground silica, and 27.1% ground feldspar, and the percentage is expressed by weight with respect to the total weight of the homogenous mass (see Moreno at [0082]-[0086]).  One of ordinary skill in the art would appreciate that the sum of the inorganic fillers is 82.1% (32 + 23 + 27.1), which overlaps with the claimed the amount of the inorganic fillers is at least 70 wt% based on the weight of the artificial agglomerate stone material.  It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 12, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, and Moreno as modified by IndiaMart further teaches the artificial agglomerate according to claim 1 having an apparent density of 2000 – 2600 kg/m3 (the agglomerated stone item of Moreno as modified by IndiaMart comprising feldspar of mixed oxides overlapping with Formula A and polyester resin is similar to the claimed limitations in claim 1.  Thus, the product, agglomerated stone item of Moreno as modified by IndiaMart having an apparent density of 2000 – 2600 kg/m3, is expected to follow from the substantially similar feldspar and organic resin of the claimed and prior art artificial stone product.
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  	

Regarding claim 13, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, and Moreno further teaches artificial agglomerate stone material according to claim 1, which is in the form of a slab (see Moreno at [0082] teaching example 2, a slab… has been manufactured).

Regarding claim 14, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above.  Moreno as modified by IndiaMart further teaches a process for preparing an artificial agglomerate stone material as defined by claim 1 (see Moreno at [0015] teaching that the present disclosure provides, in one aspect, a method for obtaining an agglomerated stone item… which consists of a mixture comprising a binder, an inorganic filler), comprising:
a) mixing a hardenable organic resin and inorganic fillers comprising the feldspar granules as defined in claim 1 (see Moreno at [0015] teaching a method for obtaining an agglomerated stone item… which consists of a mixture comprising a binder, an inorganic filler),
b) vacuum vibrocompacting the unhardened mixture obtained in a) in a mold, and c) hardening the compacted mixture obtained in b) (see Moreno at [0015] teaching a step of pressing said mixture by vacuum vibrocompression and subsequently hardening by heat, and see Moreno at [0075] teaching the distributed mass in the form of slab was molded by means of a vacuum vibrocompression press).










































Claims 6, 7, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno in view of IndiaMart as applied to claim 1 above, and further in view of Michaud (911 Metallurgist, cited in the previous office action)(“Michaud” hereinafter).
Examiner notes that the rejection to claims 6, 10 and 19 below is an alternative rejection, in case the applicant do not agree with the rejection as outlined above.


Regarding claims 6, 10 and 19, Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, but Moreno as modified by IndiaMart does not explicitly teach wherein the feldspar granules comprise crystalline silica in a range 0-10.0 wt.% based on the weight of the feldspar granules (claim 6); wherein the crystalline silica content of the artificial agglomerate stone material is <15 wt.% (claim 10); and wherein the feldspar granules comprise crystalline silica in a range 0-5.0 wt.% based on the weight of the feldspar granules (claim 19).
Like Moreno and IndiaMart, Michaud teaches feldspar (see Michaud at page 1, 1st paragraph, teaching feldspars constitute a group of similar minerals).  Michaud also teaches that in commercial quantity and condition, feldspar is found mostly in pegmatite dikes (coarsely crystalline granite)… the feldspar and the quartz (or silica) are often crystallized in separate large masses… sometimes the two minerals are intergrown… feldspar containing a certain proportion of quartz is saleable; No. 1 contains less than 5% of quartz (see Michaud at page 3, 1st paragraph, 1st and 3rd-5th sentences).  The feldspar being crystallized containing less than 5% of quartz is taken to meet the claimed ranges in claims 6, 10 and 19 and crystalline silica.  
Furthermore, Michaud teaches that the lowest grades are used for… artificial stone featured in the list (see Michaud at page 3, 1st paragraph, last sentence).
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP § 2144.07).
As such, one of ordinary skill in the art would appreciate that Michaud teaches that commercial feldspar containing less than 5% quartz (or crystalline silica) is saleable and used in artificial stone, and seek those advantages by using the feldspar containing less than 5% quartz in Moreno as modified by IndiaMart so as to produce an agglomerated stone item, and it is a known material suitable for its intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use commercial feldspar containing less than 5% quartz as taught my Michaud in the agglomerated stone item of Moreno as modified by IndiaMart so as to produce an agglomerated stone item, and it is a known material suitable for its intended use.

Regarding claim 7, Moreno as modified by Imerys teaches the limitations as applied to claim 1 above, and Moreno as modified by IndiaMart teaches the limitations as applied to claim 1 above, but Moreno as modified by IndiaMart does not explicitly teach wherein the feldspar granules comprise a crystalline phase in a range 80.0-99.0 wt.%, based on the weight of the feldspar granules.
Like Moreno and IndiaMart, Michaud teaches feldspar (see Michaud at page 1, 1st paragraph, 1st sentence teaching feldspars constitute a group of similar minerals).  Michaud also teaches crystals, in the monoclinic system… or in the triclinic system (see Michaud at page 1, 1st paragraph, 2nd sentence), and in commercial quantity and condition, feldspar is found mostly in pegmatite dikes (coarsely crystalline granite)… the feldspar and the quartz (or silica) are often crystallized in separate large masses so that pure feldspar is easily quarried… feldspar containing a certain proportion of quartz is saleable; No. 1 contains less than 5% of quartz (see Michaud at page 3, 1st paragraph, 1st and 3rd-5th sentences).  The crystals in the in monoclinic and triclinic system, and feldspar crystallized separately with quartz to easily quarry pure feldspar is taken to meet the claimed crystalline phase, and the less than 5% quartz is taken to meet the claimed range 80.0-99.0 wt.% because if the purely crystalline phase is 100 wt. %, then the less than 5 % quartz is about 95 wt.%.
Furthermore, Michaud teaches that the lowest grades are used for… artificial stone featured in the list (see Michaud at page 3, 1st paragraph, last sentence).
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP § 2144.07).
As such, one of ordinary skill in the art would appreciate that Michaud teaches that commercial feldspar containing less than 5% quartz is saleable and used in artificial stone, and seek those advantages by using the feldspar containing less than 5% quartz in Moreno as modified by IndiaMart so as to produce an agglomerated stone item, and it is a known material suitable for its intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use commercial feldspar containing less than 5% quartz as taught my Michaud in the agglomerated stone item of Moreno as modified by IndiaMart so as to produce an agglomerated stone item, and it is a known material suitable for its intended use.

Response to Arguments
Applicant’s narrowing amendments of the feldspar granules comprising oxides according to Formula A filed 08/29/2022 has obviated the rejection based on the teachings of Moreno in view of Imerys.  However, upon further consideration, a new ground of rejection is set forth for the amended claim 1 using Moreno in view of IndiaMart, as outlined above.  
Applicant’s arguments are directed to the oxide composition according to Formula A.  Since the oxide composition is now being taught by IndiaMart, as outlined above, the arguments are now moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735